Title: To Thomas Jefferson from J. Phillipe Reibelt, 4 February 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 4 fevr. 1805
                  
                  Ceux des petites Livres Latins d’Edit. Elzevir que Vous desiriez—etoient precisément tous vendûs, lorsque Vous me les demandiez—
                  Je les ai Tous pû racheter, excepté: hungaria, pour lequel j’ecrirai a la Maison a Paris, qui certainement fera l’impossible, pour Vous le procurer, et avoir le plaisir, de completter par la Votre Collection.
                  Je Vous les ai Adressè en 2 petits paquets.
                  Le prix en est 490 Cents.
                  Agreez mes respects profondissimes. Le Depot Americ. General de Levrault, Schoell et Comp. Impr. Libr. a Paris.
                  
                     Reibelt 
                     
                  
               